IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

RONALD RAY AUSTIN,                      NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D17-491

CYNTHIA B. AUSTIN,

      Respondent.

___________________________/


Opinion filed August 1, 2017.

Petition for Writ of Certiorari – Original Jurisdiction.

Jeanine B. Sasser, Jacksonville, for Petitioner.

Elliot Zisser of Zisser Law, PLLC, Jacksonville, for Respondent.




PER CURIAM.

      DENIED.

LEWIS, ROBERTS, and BILBREY, JJ., CONCUR.